UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1305


KENNETH LUCERO,

                  Plaintiff - Appellant,

          v.

WAYNE A. EARLY; MAYOR AND CITY             COUNCIL   OF    BALTIMORE;
BALTIMORE CITY POLICE DEPARTMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-01036-JFM)


Submitted:   December 22, 2015              Decided:      February 5, 2016


Before SHEDD, DUNCAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean R. Day, Greenbelt, Maryland, for Appellant.      George A.
Nilson, Steven J. Potter, Glenn R. Marrow, Ashley E. McFarland,
BALTIMORE  CITY   LAW  DEPARTMENT,  Baltimore,   Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Kenneth Lucero seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint against the

Mayor       and   City   Council    of   Baltimore    and    the   Baltimore   City

Police Department (collectively, “municipal Defendants”).                      This

court       may   exercise    jurisdiction     only   over    final   orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

        Because Lucero’s claims against Officer Wayne Early remain

pending in the district court, the order Lucero seeks to appeal

is not a final order. *            Nor is it an appealable interlocutory or

collateral order.            Accordingly, we dismiss the appeal for lack

        *
       The parties dispute whether the claims against Officer
Early, contained in Counts 1, 4, and 5 of the amended complaint,
remain pending in the district court.    In those Counts, Lucero
challenged Officer Early’s enforcement of Baltimore’s policy
restricting leafletting in certain areas, including a claim that
Officer Early selectively enforced the policy based on the
viewpoint of the leafletters. We find that the district court’s
order is ambiguous regarding its finality.    Although the court
stated, “This action is dismissed,” it did not specifically
address the claims against Officer Early in its opinion and the
motion it granted only sought dismissal of the claims against
the municipal Defendants.       We conclude that the court’s
ambiguous order is insufficient to confer jurisdiction to this
court.   See Reinholdson v. Minnesota, 346 F.3d 847, 849 (8th
Cir. 2003) (“To be final, an order or judgment must reflect some
clear and unequivocal manifestation by the trial court of its
belief that the decision made, so far as the court is concerned,
is the end of the case.” (brackets and internal quotation marks
omitted)).



                                           2
of jurisdiction.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3